Title: To George Washington from Wakelin Welch & Son, 29 November 1790
From: Wakelin Welch & Son
To: Washington, George



London. 29th Novemr 1790

Col: Humphrys did us the honor, of handing your Secretary’s favor of 25th Augt, by which we perceive, that had we advanced to Mr Morris, more than your Excellency’s Balance of £95.16., then the Bill of £60 which Col: Humphrys had, was to be delivered to us; otherways Mr Morris was to receive it.
The money requested from us by Mr Morris and which he then thought full sufficient was £91.—we immediately paid him,

we therefore advised Col: Humphrys, to give the above Bill of £60, to Mr Morris, but Col: Humphrys observed, that he had endeavoured to learn, where Mr Morris was, and found he was in France, & his return uncertain. What to do with the Bill, gave him some little concern, as he was partly a stranger to the nature of negotiating it, therefore it was agreed that as no time should be lost, in procuring acceptance, we would do the needfull with it and if Mr Morris should return before the Bill was due, which is 20th next Month, we would redeliver it to him, otherways we would receive the cash, place the same to your Excellency’s Cr., and repay it any time Mr Morris should call. We are Your Excellency’s Much hond & obliged Servts

Wakn Welch & Son

